Per Curiam,
It is so entirely incredible that a domestic servant, having no other means of support but her wages, would or could remain in such service for three and a half years, and receive only one hundred dollars on account of her service, that both the auditing judge and the court in banc rejected the claim of the appellant as being insufficiently proved. The auditing judge heard the witnesses and had the opportunity of observing the manner and character of their testimony. He rejected the claim because the proof in its support failed to make out a prima facie case. In this conclusion he was confirmed by the decree of the orphans’ court, and we regard this finding as we would the verdict of a jury or the report of a master or auditor upon questions of fact, not to be disturbed except upon very clear proof of mistake. We find no such proof in the case; on the contrary we agree that the proof is far short of the kind that is required to sustain such a claim.
Decree affirmed and appeal dismissed at the cost of the appellant.